DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant first office action is in response to communication filed on 11/30/2021.
Claims 1-7, 9-25, 27-32 are pending of which claims 1, 19, 29 and 30 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2021 is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-25, 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please, see Conclusion, for additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 6, 9, 18-25, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) and in view of Seo et al (US 2015/0280883).
Regarding claims 1 and 19, Huawei discloses a method of wireless communication performed by a user equipment (UE), comprising: identifying, in connection with a link failure of a primary cell (see 2, Discussion, if the PCELL fails/RLF in PCell), a resource in a secondary cell associated with a base station (BS) (see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group); and communicating control signaling with the BS using the resource in the secondary cell(see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group, where PUCCH SCELL configured to offload the uplink load for ACK/NACK and CSI feedback as control signaling) based on at least in part on the link failure of the primary cell (see 2, Discussion, if the PCELL fails/RLF in PCell). 
Although Huawei discloses uplink load for ACK/NACK and CSI feedback (see 2, Discussion), Huawei does not explicitly show the use of “the control signal includes one or more the ACK communication or NACK communication is a response to a secondary cell physical downlink shared channel (PDSCH) communication” as required by present claimed invention.  However, including “the control signal includes one or more the ACK communication or NACK communication is a response to a secondary cell physical downlink shared channel (PDSCH) communication” would have been obvious to one having ordinary skill in the art as evidenced by Seo’883.
In particular, in the same field of endeavor, Seo’883 teaches the use of the control signal includes one or more the ACK communication or NACK communication is a response to a secondary cell physical downlink shared channel (PDSCH) communication (see para.0218, which discusses a PDSCH is transmitted in a secondary cell indicated by detecting a corresponding PDCCH in a subframe/resource…, the UE may transmit ACK/NACK…, in this case as a PUCCH resource, one resource is selected from four resource…, see para.0007, which discusses UE receives data scheduled through the PDCCH or E-PDCCH, and may transmit ACK/NACK for the data, see para.0006, PDSCH which is a data channel, see para.0173, which discusses primary cell experience a radio link failure (RLF) ).
In view of the above, having the system of Huawei and then given the well-established teaching of Seo’883, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “the control signal includes one or more the ACK communication or NACK communication is a response to a secondary cell physical downlink shared channel (PDSCH) communication” as taught by Seo’883, since Seo’883 stated in para.00107, 0014+ that such a modification would provide a system with  PUCCH resource for acknowledgement (ACK)/not-acknowledgement (NACK) transmission that can be effectively configured, and transmission power control signaling that can also be effectively performed.
Regarding claims 2 and 31, Huawei discloses wherein the resource in the secondary cell is a physical uplink control channel resource(see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group, where PUCCH SCELL configured to offload the uplink load for ACK/NACK and CIS feedback as control signaling). 
due to or language, only one of them is being considered) receiving the control signaling(see 2, Discussion, PUCCH SCELL configured to offload the uplink load for ACK/NACK and CIS feedback as control signaling). 
Regarding claims 4, 21 and 32, Huawei discloses wherein the control signaling is of a same type as prior control signaling, and the method further comprising: communicating the prior control signaling with the BS using the primary cell (see 2, Discussion, uplink feedback feeback for pcell…are carried in PCELL). 
Regarding claim 6, Huawei discloses identifying the link failure (see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group, thus identify link failure). 
Regarding claims 7, 25, Huawei discloses wherein the control signaling is further included a physical downlink control channel (PDCCH) communication, a physical uplink control channel (PUCCH) communication, or (due to or language, only one of them is being considered) a physical uplink shared channel (PUSCH) communication.
 (see 2, Discussion), Huawei does not explicitly show the use of “the control signaling is further included a physical downlink control channel (PDCCH) communication, a physical uplink control channel (PUCCH) communication, or a physical uplink shared channel (PUSCH) communication” as required by present claimed invention.  However, including “the control signaling is further included a physical downlink control channel (PDCCH) communication, a physical uplink control channel (PUCCH) communication, or  a physical uplink shared channel (PUSCH) communication” would have been obvious to one having ordinary skill in the art as evidenced by Seo’883.
In particular, in the same field of endeavor, Seo’883 teaches the use of the control signaling is further included a physical downlink control channel (PDCCH) communication, a physical uplink control channel (PUCCH) communication, or (due to or language, only one of them is being considered) a physical uplink shared channel (PUSCH) communication (see para.0094, which discusses the UE may simultaneously transmit/communicate the PUCCH and the PUSCH or may transmit/communicate only one of the PUCCH and the PUSCH, thus control signal with one of the PUCCH and the PUSCH).
before the effective filling date of the claimed invention to modify the system of Huawei to include “the control signaling is further included a physical downlink control channel (PDCCH) communication, a physical uplink control channel (PUCCH) communication, or a physical uplink shared channel (PUSCH) communication” as taught by Seo’883, since Seo’883 stated in para.00107, 0014+ that such a modification would provide a system with  PUCCH resource for acknowledgement (ACK)/not-acknowledgement (NACK) transmission that can be effectively configured, and transmission power control signaling that can also be effectively performed.
Regarding claims 9, 22, 28 Huawei discloses wherein identifying the resource in the secondary cell comprises: determining the resource in the secondary cell based at least in part on receiving an indication of the resource in the secondary cell from the BS or(due or language, only one of them is being configured) based at least in part on a stored configuration (see 2, Discussion, PUCCH SCELL could be configured to offload the uplink load for ACK/NACK, thus determine  configured PUCCH in the SCELL, see 2, Discussion, if the PCELL fails/RLF in PCell). 
see 2, Discussion, when the RLF occurs in PCELL, the UE could report the failure to network by the available cell(s) as secondary cell). 
Regarding claims 18, 24, Huawei discloses wherein the link failure of the primary cell is one of a radio link failure or a beam failure (see 2, Discussion, when the RLF occurs in PCELL). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867), in .
Regarding claim 5, as discussed above, although Huawei discloses PCELL and SCELL (see 2, Discussion), Huawei does not explicitly show the use of “the BS is associated with the secondary cell, and wherein the primary cell is associated with a different BS” as required by present claimed invention.  However, including “the BS is associated with the secondary cell, and wherein the primary cell is associated with a different BS” would have been obvious to one having ordinary skill in the art as evidenced by Futaki’149.
In particular, in the same field of endeavor, Futaki’149 teaches the use of the BS is associated with the secondary cell, and wherein the primary cell is associated with a different BS (see fig.2-3, 6-7, 9, 12, see para.0124, which discusses plurality of cells (PCELL 110 and SCELL 120) served by different eNbs(MeNB 11 and SeNB 12)).
In view of the above, having the system of Huawei and then given the well-established teaching of Futaki’149, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “the BS is associated with the secondary cell, and wherein the primary cell is associated with a different BS” as .
Claims 10-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) in view of Seo et al (US 2015/0280883) and further in view of Anh et al (US 2013/0195063).
Regarding claim 10, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “communicating the control signaling as a response to other signaling from the BS” as required by present claimed invention.  However, including “communicating the control signaling as a response to other signaling from the BS” would have been obvious to one having ordinary skill in the art as evidenced by Anh’063.
In particular, in the same field of endeavor, Anh’063 teaches the use of the communicating the control signaling as a response to other signaling from the BS (see para.0004, which discusses a communication apparatus configured with a plurality of cells in a wireless communication…receiving at least one of the one or more PDCCH as other signaling…generating a response information as control signaling of the one or more PDCCH…, see claim 1).
In view of the above, having the system of Huawei and then given the well-established teaching of Anh’063, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “communicating the control signaling as a response to other signaling from the BS” as taught by Anh’063, since Anh’063stated in para.0012+ that such a modification would provide a system that can efficiently transmit control information in a wireless communication system, efficiently transmitting uplink control information using a plurality of cells, and efficiently managing resources associated with the uplink control information.
Regarding claim 11, Huawei discloses wherein the other signaling is at least one(due to at least one, only one of them is being considered) of: downlink data associated with the primary cell, control signaling associated with the primary cell, downlink data associated with the secondary cell, or other control signaling associated with the secondary cell(see 2, Discussion, PUCCH SCELL configured to offload the uplink load for ACK/NACK and CIS feedback as control signaling). 
PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “receiving other signaling to trigger the control signaling of a physical downlink control channel (PDCCH) on the secondary cell” as required by present claimed invention.  However, including “receiving other signaling to trigger the control signaling of a physical downlink control channel (PDCCH) on the secondary cell” would have been obvious to one having ordinary skill in the art as evidenced by Anh’063.
In particular, in the same field of endeavor, Anh’063 teaches the use of the receiving other signaling to trigger the control signaling of a physical downlink control channel (PDCCH) on the secondary cell (see para.0004, which discusses a communication apparatus configured with a plurality of cells in a wireless communication…receiving at least one of the one or more PDCCH as other signaling…generating a response information as control signaling of the one or more PDCCH…, see claim 1, 8-13).
In view of the above, having the system of Huawei and then given the well-established teaching of Anh’063, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “receiving other signaling to trigger the .
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) in view of Seo et al (US 2015/0280883) and further in view of Chen (US 2021/0014104) .
Regarding claim 14, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “performing a beam failure recovery procedure in the primary cell after the link failure of the primary cell” as required by present claimed invention.  However, including “performing a beam failure recovery procedure in the primary cell after the link failure of the primary cell” would have been obvious to one having ordinary skill in the art as evidenced by Chen’104.
see para.0062, which discusses beam failure recovery is being performed in the PCell) after the link failure of the primary cell (see para.0062, which discusses beam failure recovery is being performed in the PCell if a beam failure occurs in the PCELL).
In view of the above, having the system of Huawei and then given the well-established teaching of Chen’104, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “performing a beam failure recovery procedure in the primary cell after the link failure of the primary cell” as taught by Chen’104, since Chen’104 stated in para.0003+ that such a modification would provide a system that does not have poor performance of processing beam failure.
Regarding claim 15, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “requesting, in the secondary cell, to trigger the beam failure recovery procedure; and communicating one or more other beam failure recovery procedure messages in the primary cell” as required by present claimed invention.  However, including 
In particular, in the same field of endeavor, Chen’104 teaches the use of the requesting, in the secondary cell, to trigger the beam failure recovery procedure(see para.0104, which discusses performing in the SCELL a beam failure recovery for the PCell, which discusses includes transmitting in the SCELL a preamble corresponding to a PCell candidate beam, thus requesting in the SCELL); and communicating one or (due or language, only one of them is being considered) more other beam failure recovery procedure messages in the primary cell(see para.0035, which discusses report to an upper layer the beam failure occurring in the first cell, communicate at least one message, see para.0087).
In view of the above, having the system of Huawei and then given the well-established teaching of Chen’104, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “requesting, in the secondary cell, to trigger the beam failure recovery procedure; and communicating one or more other beam failure recovery procedure messages in the primary cell” as taught by .
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) in view of Seo et al (US 2015/0280883) and further in view of LG (Tittle: Supplementary SRB in MCG failure for LTE-NR interworking, 3GPP TSG-RAN WG2 #97, Athens, Greece, 13-17 February 2017, R2-1701634) .
Regarding claim 16, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “switching from using the secondary cell for communication to using the primary cell for communication” as required by present claimed invention.  However, including “switching from using the secondary cell for communication to using the primary cell for communication” would have been obvious to one having ordinary skill in the art as evidenced by LG.
In particular, in the same field of endeavor, LG teaches the use of the switching from using the secondary cell for communication to using the primary cell for communication (see fig.2 & see page, UE may still performs connection reestablishment procedure for MCG. When RRC connection is successful, UE resumes SRB1…while suspending S-RB. So after RRC connection re-establishment in MCG, UE switches to normal SRB from SRB…).
In view of the above, having the system of Huawei and then given the well-established teaching of LG, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “switching from using the secondary cell for communication to using the primary cell for communication” as taught by LG, since LG stated in INTRO+ that such a modification would minimize interruption times can be achieved by improving reliability of RRC-level connectivity.
Regarding claim 17, as discussed above, although Huawei discloses uplink load for ACK/NACK and CSI feedback in PUCC SCELL AND uplink feedback for PCEL(see 2, Discussion), Huawei does not explicitly show the use of “, wherein the UE is configured to switch to using the primary cell for subsequent control signaling based at least in part on at least one of: recovery of the primary cell, receipt of signaling from the BS, or elapse of a threshold period of time” as required by present claimed invention.  However, including “, wherein the UE is configured to switch to using the primary cell for subsequent control signaling based at least in part on at least one of: recovery of the primary cell, receipt of 
In particular, in the same field of endeavor, LG teaches the use of , wherein the UE is configured to switch to using the primary cell for subsequent control signaling based at least in part on at least one of: recovery of the primary cell, receipt of signaling from the BS, or elapse of a threshold period of time (see fig.2 & see page, UE may still performs connection reestablishment procedure for MCG. When RRC connection is successful, UE resumes SRB1…while suspending S-RB. So after RRC connection re-establishment in MCG, UE switches to normal SRB from SRB…, thus RRC connection re-establishment is indicative based on receipt of signaling from MCG).
In view of the above, having the system of Huawei and then given the well-established teaching of LG, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Huawei to include “switching from using the secondary cell for communication to using the primary cell for communication” as taught by LG, since LG stated in INTRO+ that such a modification would minimize interruption times can be achieved by improving reliability of RRC-level connectivity.

Claims 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huawei ( Title: RLF and PCell change for carrier aggregation in NR, 3GPP TSG-RAN WG2 Meeting # 98, Hangzhou, China, 15-19 May 2017, R2-1704867) and in view of Seo et al (US 2015/0280883).
Regarding claims  29-30, Huawei discloses a method of wireless communication performed by a user equipment (UE), comprising: identifying, in connection with a link failure of a primary cell (see 2, Discussion, if the PCELL fails/RLF in PCell), a resource in a secondary cell associated with a base station (BS) (see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group); and communicating control signaling with the BS using the resource in the secondary cell(see 2, Discussion, PUCCH as resource Scell is available, UL/DL data transmission could be performed in PUCCH SCELL group, where PUCCH SCELL configured to offload the uplink load for ACK/NACK and CSI feedback as control signaling) as a response to the link failure of the primary cell (see 2, Discussion, if the PCELL fails/RLF in PCell). 
Although Huawei discloses uplink load for ACK/NACK and CSI feedback (see 2, Discussion), Huawei does not explicitly show the use of “processor couple to memory and the control signal includes one or more the ACK communication or NACK communication is a response to a secondary cell physical downlink shared channel (PDSCH) communication” as required by present claimed invention.  However, including “processor couple to memory and the control signal includes one or more the ACK communication or NACK communication is a response to a secondary cell physical downlink shared channel (PDSCH) communication” would have been obvious to one having ordinary skill in the art as evidenced by Seo’883.
In particular, in the same field of endeavor, Seo’883 teaches the use of processor couple to memory(see fig.15, which shows processor 110 couple to memory 120 and processor 210 couple to memory 220) and the control signal includes one or more the ACK communication or NACK communication is a response to a secondary cell physical downlink shared channel (PDSCH) communication (see para.0218, which discusses a PDSCH is transmitted in a secondary cell indicated by detecting a corresponding PDCCH in a subframe/resource…, the UE may transmit ACK/NACK…, in this case as a PUCCH resource, one resource is selected from four resource…, see para.0007, which discusses UE receives data scheduled through the PDCCH or E-PDCCH, and may transmit ACK/NACK for the data, see para.0006, PDSCH which is a data channel, see para.0173, which discusses primary cell experience a radio link failure (RLF)).
before the effective filling date of the claimed invention to modify the system of Huawei to include “processor couple to memory and the control signal includes one or more the ACK communication or NACK communication is a response to a secondary cell physical downlink shared channel (PDSCH) communication” as taught by Seo’883, since Seo’883 stated in para.00107, 0014+ that such a modification would provide a system with  PUCCH resource for acknowledgement (ACK)/not-acknowledgement (NACK) transmission that can be effectively configured, and transmission power control signaling that can also be effectively performed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Following prior arts are related to the present claimed invention:
Chen et al (US 2020/0045702) teaches, see at least fig.3, receiving a message indicating an activation of a second cell, wherein the second cell includes a first bandwidth part to be used by the mobile device upon the activation of the second cell 304-308, see para.0055, RACH failure of a secondary cell as well RACH failure of a Pcell or a Primary SCell.
Fujishiro(US 10,123,318) teaches, see fig.9, SeNB with resource allocation towards UE S209.
Ang et al (US 20200229081) teaches, see fig.8, receive an indicating of a BWP switch for an SCELL 804-806.

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474